Citation Nr: 1713042	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  07-15 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to a disability rating for a back disability in excess of 20 percent prior to December 6, 2010, in excess of 40 percent from December 6, 2010 to May 10, 2014, and in excess of 60 percent thereafter.

3.  Entitlement to a separate compensable disability rating for radiculopathy of the bilateral lower extremities.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania made in November 2005 and August 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Heart

The Veteran contends that he is entitled to service connection for a heart disorder.  This matter must be remanded for further development.

The Veteran submitted an evaluation from a private cardiologist conducted in May 2012.  The private cardiologist was unable to opine whether the Veteran's heart disorder was related to a period of service without resorting to mere speculation.

The Veteran was a medical opinion by a VA examiner in December 2014.   The examiner opined that it was less likely than not that the Veteran's heart disorder was less likely than not proximately due to or the result of a previous service-connected disability.  Nevertheless, the examiner did not opine on whether the Veteran's heart disorder was directly related to a period of service, manifested within a year of separation of service, or was linked by continuous symptomology since separation from service.  The examiner did list a number of risk factors for the Veteran's heart condition, but the examiner did not indicate whether the Veteran manifested any of these risk factors.  Finally, the examiner did not otherwise describe the nature and etiology of the Veteran's heart condition.  

"[O]nce the Secretary undertakes the effort to provide [a medical opinion] when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one[,]" and medical opinions are adequate when they provide a sufficiently detailed description so that the Board's opinion is fully formed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is not currently able to make a fully formed opinion due to the unanswered questions raised by the record, and this matter must be remanded for a new VA examination.

Finally, the Board notes that the record indicates that the Veteran has been granted Social Security Administration (SSA) benefits, but that his SSA records have not been associated with the claims file.

Back

The Veteran contends that he is entitled to an increased disability rating for his low back disability.  In May 2015, the Veteran submitted a disability benefits questionnaires completed by a private physician.  The private opinion indicated that the Veteran's back disability manifested in incapacitating episodes requiring physician prescribed bed rest.  A review of the Veteran's treatment records does not indicate that the Veteran has manifested any period of physician prescribed bed rest.  The Board notes that the Veteran's back disability is severe, and it is certainly plausible that the Veteran avoided leaving his bed for periods of time.  Simply being bedridden, however, does not meet the definition of bed rest which requires that it must specifically be prescribed in order to treat a back disability.  Furthermore, it is unclear from the record whether the private physician was familiar with the stringent requirements of physician required bed rest.  On the other hand, the private physician is a competent authority, and the Board cannot dismiss the opinion out of hand.  Therefore, this matter must be remanded in order to obtain any outstanding treatment records memorializing physician prescribed bed rest and provide a medical opinion.  Finally as previously noted, the Board notes that the record indicates that the Veteran has been granted SSA benefits, but that his SSA records have not been associated with the claims file.

Radiculopathy

As previously noted in May 2015, the Veteran submitted a disability benefits questionnaires completed by a private physician.  The private opinion indicated that the Veteran manifested radiculopathy of the bilateral lower extremities.  A September 2000 treatment record also indicates that the Veteran manifest sciatica in July 2000.  Associated neurologic abnormalities are evaluated separately.  Therefore, this matter must be remanded in order determine whether the Veteran is entitled to a separate compensable disability rating for radiculopathy.  Finally as previously noted, the Board notes that the record indicates that the Veteran has been granted SSA benefits, but that his SSA records have not been associated with the claims file.

TDIU

The Board also concludes that TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has specifically claimed TDIU, and, in September 2015, a VA examiner opined that the Veteran's back disability does not prevent employment.  Nevertheless, the Board must take into consideration all of the Veteran's previously service-connected disabilities in assigning TDIU.  The Board further finds that the issue of entitlement to TDIU is inexplicably intertwined with the above issue, and it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding treatment records memorializing periods of physician prescribed bed rest during the period on appeal and take appropriate steps to associate them with the claims file.

2.  Associate the Veteran's SSA records with the claims file.

3.  Arrange to provide the Veteran with a VA medical opinion in order to answer the following questions:

3a.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a period of service and the Veteran's current cardiac condition?  Why or why not?

3b.  Is it at least as likely as not (50 percent or more) that the Veteran's current cardiac condition began to manifest within one year of separation of service or is linked by continuous symptomology since separation from service.  Why or why not?

3c.  What is the cause of the Veteran's current cardiac condition, and is there any evidence that the Veteran manifested any of the following risk factors for cardiomyopathy: chronic hypertension, valvular heart disease, prior heart attack, chronic rapid heart rate, alcohol overuse over many years, and viral infections?  Why?

4.  Arrange to provide the Veteran with a VA medical opinion in order to answer the following questions:

4a.  Do the Veteran's treatment records of record indicate that he manifested any period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician; why were periods of bed rest medically necessary; and, if so, when did these periods manifest; and how long did these periods last.  Why?

4b.  Has the Veteran's low back disorder manifested in radiculopathy; why or why not; and, if so, when the radiculopathy first begin to manifest; and how severe was it?  Why?

4c.  In answering these questions the examiner should discuss the significance, if any, of the May 2015 private disability benefits questionnaire (available in VBMS: Document Type: VA Examination; Receipt Date: May 11, 2015) indicating that the Veteran has IVDS and radiculopathy; a September 2000 treatment record indicating that the Veteran has sciatica (available in VBMS: Document Type: Medical Treatment Record - Government Facility; Receipt Date: September 12, 2000); and a July 2000 treatment record summarizing the result of an MRI (available in VBMS: Document Type: Third Party Correspondence; Receipt Date: September 26, 2000).

5.  Arrange to provide the Veteran with a VA medical opinion in order to addressing the following issues:

5a.  Please review the Veteran's previous applications for TDIU (available in VBMS: Document Type: VA 21-8940 Veteran's Application for Increased Compensation Based on Unemployability; Receipt Dates: May 11, 2002; June 23, 2004; January 12, 2009; March 15, 2013; & June 9, 2014); and document any reported education and work experience.

5b.  Comment on the Veteran's ability to function in an occupational environment and explain why.

5c.  Describe the functional impairment caused solely by the Veteran's service-connected disabilities.

6.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




